Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 3-5 are pending in this Office Action.
Claims 1, 3-5 are amended.
Claim 2 is cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Attempt to reach Attorneys representative was made 07/15/2022.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The changes made do not include substantive changes affecting scope but only correct erroneous claim numbering and typographic error.

Listing of Claims:
1. (Currently Amended) A cyber attack evaluation method executed by a computer, the method comprising: making, based on first domain information included in input cyber attack information, a first query about whether a first address associated with the first domain information exists to a plurality of first managing servers that manage associations between domain information and addresses; making a second query about a response history related to the first domain information to a second managing server that monitors communication of the first managing servers and manages response histories, related to the associations between domain information and addresses, from the first managing servers;  calculating a no-answer ratio by dividing a first number by a second number, the first number being a number obtained by counting, from among the plurality of first managing servers, a number of first managing servers that have not provided in response to the first query an answer indicating that the first address associated with the first domain information exists, the second number being a number obtained by counting a number of the plurality of first managing servers to each of which the first query has been made; and outputting a result of diagnosing a threat of a cyber attack related to the domain information based on the calculated [[non-answer]] no-answer ratio and the response histories related to the first domain information, wherein the outputting of the result includes determining that the first address associated with the first domain information does not exists in the plurality of first managing servers in case where the calculated no-answer ratio is greater than a 2PATENTFujitsu Reference No.:18-02436 Application Serial No.:16/749,680 threshold.

2. (Canceled)

3. (Previously Presented) The cyber attack evaluation method according to claim 1, wherein the method further comprising executing to output a diagnosis result indicating that an activity of the cyber attack related to the first domain information has been terminated, when it is diagnosed that the first address associated with the first domain information does not exist and there is a time period for which the first address based on an answer history related to the first address associated with the first domain information exists.

4. (Currently Amended) The cyber attack evaluation method according to claim 1[[2]], wherein the first address is an Internet Protocol (IP) address.

5. (Currently Amended) A cyber attack apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: make, based on first domain information included in input cyber attack information, a first query about whether a first address associated with the first domain information exists to multiple first managing servers that manage associations between domain information and addresses, make a second query about an response history related to the first domain information to a second managing server that monitors communication of the first managing servers and manages response histories, related to the associations between domain information and addresses, from the first managing servers, calculating a no-answer ratio by dividing a first number by a second number, the first number being a number obtained by counting, from among the plurality of first managing servers, a number of first managing servers that have not provided in response to the first Query an answer indicating that the first address 3PATENTFujitsu Reference No.:18-02436 Application Serial No.:16/749,680 associated with the first domain information exists, the second number being a number obtained by counting a number of the plurality of first managing servers to each of which the first Query has been made, and output a result of diagnosing a threat of a cyber attack related to the domain information based on the calculated [[non-answer]] no-answer ratio and the responses histories related to the first domain information wherein the outputting of the result includes determining that the first address associated with the first domain information does not exists in the plurality of first managing servers in case where the calculated no-answer ratio is greater than a threshold.

Allowable Subject Matter
Claims 1, 3-5 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 5-9, filed 4/20/2022, have been fully considered and are persuasive.  
Therefore the 35 USC 103 rejection has been withdrawn.  
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 04/20/2022 are persuasive  (Remarks, pp. 5-9), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Monrose in view of Shitrit-Efergan teach various aspects of determining domain name is compromised based on dns response .  Additionally, prior art not cited but considered relevant Lem, Jing and Liu teach aspects of determining malicious activity and calculating DNS response request ratios, however the combination of references fails to teach the claim limitations as a whole. 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 3-5 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458